     Case 2:17-cr-00110-APG-CWH Document 102 *SEALED*                 Filed 11/13/18 Page 3 of 3



 1
                                UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
 4
 5   UNITED STATES OF AMERICA, )
                                   )            2:17-CR-00110-APG-CWH-3
 6         Plaintiff,              )
                                   )
 7                 vs.             )
                                   )
 8   SYLVIANE DELLA WHITMORE, )
                                   )
 9         Defendant.              )
     ______________________________)
10
11                                             ORDER
12          IT IS HEREBY ORDERED that counsel for Defendant Whitmore has until November 21,
13   2018 to file their reply to the Government’s Response to Defendant Whitmore’s Motion to Sever.
14                  November 14
            Dated: _____________________, 2018
15
16
17                                              ANDREW  P. GORDON
                                                UNITED STATES  MAGISTRATE JUDGE
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                   3
